Peck, J.
Defendants News Syndicate Co., Inc., and Neal Patterson appeal from an order denying their motion for judgment on the pleadings. Both the plaintiffs and said defendants moved for judgment on the pleadings and Special Term denied both motions.
The action is for libel. The complaint attaches the publication and the report of the referee and judgment of the court in a divorce proceeding, and alleges that the publication is a false and unfair report of the judicial proceedings. The answer sets forth defenses that the publication was truthful and a fair report of the judicial proceedings and fair comment thereon.. Where, as here and as conceded by the parties, all of the essential facts appear in the pleadings and the only question is a question of law as to whether the publication is a fair report of court documents attached to the complaint, judgment on the pleadings is proper.
We find the publication was substantially a fair account of the judicial proceedings. (George v. Time, Incorporated, 259 App. Div. 324, 328.) The legal consequence of the proceedings *381was that the Florida divorce was not recognized and the marriage of the plaintiffs was invalid. The rephrasing of the legal text into lay language does not constitute a libel,, where the language of the publication fairly states the effect or significance of the court’s decision.
The order so far as appealed from should be reversed, with $20 costs and disbursements to the defendants-appellants, and the motion of the defendants-appellants for judgment on the pleadings granted. • ■
Glennon, Dobe and Callahan, JJ., concur; Martin, P. J., dissents and votes to affirm.
Order so far as appealed from reversed, with $20 costs and disbursements to the appellants, and the motion of the defendants-appellants for judgment on the pleadings granted.